 Case: 2:17-cr-00146-ALM Doc #: 135 Filed: 10/15/19 Page: 1 of 10 PAGEID #: 2436




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA                          :

 Plaintiff,                                        :   CASE NO.: 2:17-CR-00146-002

 V.                                                :   HONORABLE ALGENON MARBLEY

 GIFTY KUSI.                                       :

 Defendants.                                       :



               GIFTY KUSI’S SENTENCING MEMORANDUM AND
       MOTION FOR DOWNWARD VARIANCE, AND/OR LATERAL VARIANCE

           United States v. Booker, 543 U.S. 220, 226 (2005), rendered the U.S. Sentencing

Commission Guidelines (“Guidelines”) purely advisory. The Court “may not presume that the

Guidelines range is reasonable.” Gall v. United States, 552 U.S. 38, 49 (2007). The Court’s duty

is to consider all of the factors identified in 18 U.S.C. § 3553(a) and to “impose a sentence

sufficient, but not greater than necessary” to comply with the purposes of sentencing set forth in

the statute. See 18 U.S.C. § 3553(a)(2). As discussed below, the Guideline calculation shown in

the presentence report should not be applied because it far exceeds a level that is “sufficient, but

not greater than necessary” to serve the purposes of federal sentencing.

      I.       Advisory Sentencing Guidelines Range

           Gifty disputes the applicability of the loss amount and the Guideline enhancements shown

in the Presentence Investigation Report (“PSR”) and asks the Court to reject them. The PSR

calculation is 97 to 121 months. Gifty calculates the advisory Guidelines range differently and

submits that, since the government has not met its burden to prove a loss amount by any thoughtful
 Case: 2:17-cr-00146-ALM Doc #: 135 Filed: 10/15/19 Page: 2 of 10 PAGEID #: 2437




calculation, the correctly calculated Guidelines range results in an advisory sentence of 0 to 6

months.

             A. Loss Amount

       The government’s $3,207,491.22 loss calculation is grossly overstated, and the PSR

recommends a loss amount in lockstep with the government despite the submission of an expert report.

The PSR did not include Gifty’s transcript excerpts for counseling claims, transcript excerpts for

compound creams, and expert report of Frank Cohen.                 See Darrell Bryant Sentencing

Memorandum Exhibits A, B, and C, respectively.

       The jury verdict alone does not carry the government’s burden to prove the loss calculation.

The government’s calculation is based on an overbroad interpretation of the jury’s verdict, as well

as an unscientific extrapolation. This case did not involve an entirely fraudulent medical clinic where

all services were fraudulent. Cf. United States v. Washington, 715 F.3d 975, 985 (6th Cir. 2013)

(stating that the district court “would have been justified in finding the amount of loss to be the

entire $3.32 million because it found that the entire wellness program was a sham”). Rather, the

evidence at trial showed that the clinic also rendered legitimate services. The Sixth Circuit

recognizes, “In cases where a defendant’s fraud is not so far- reaching and evidence is presented

to distinguish legitimate claims from fraudulent ones, further explanation of the bases for the

Government’s loss calculation may be necessary . . . .” United States v. Lovett, No. 17-2209, 2019

WL 994309, at *8 (6th Cir. Mar. 1, 2019). “[T]o calculate loss for sentencing purposes, the value

of any legitimate claims, if established, must be offset against the aggregate billings.” United

States v. Mehmood, 742 Fed. Appx. 928, 941 (6th Cir. 2018); United States v. Mahmud, 541 Fed.

Appx. 630, 636 (6th Cir. 2013) (stating, in a case involving billing for procedures never

performed, that the defendant “should not be punished for services he actually rendered”); see

also United States v. Washington, 715 F.3d 975, 984 (6th Cir. 2013) (stating that the loss amount


                                                  2
 Case: 2:17-cr-00146-ALM Doc #: 135 Filed: 10/15/19 Page: 3 of 10 PAGEID #: 2438




“is to be reduced by the fair market value of actual services rendered to the victim”).


                 i. Billed versus Paid

      The PSR loss amount reflects amounts billed to health care benefit programs rather than

paid. Loss under the Guidelines is the greater of “actual loss” (the “reasonably foreseeable

pecuniary harm that resulted from the offense”) and “intended loss” (the “pecuniary harm that the

defendant purposely sought to inflict”). U.S.S.G. § 2B1.1, cmt. n.3(A). In the health care fraud

context, “the aggregate dollar amount of fraudulent bills submitted to the Government health care

program” is only prima facie evidence of the amount of intended loss. Id. at cmt. n.3(F)(viii).

The prima facie evidence can be rebutted by evidence that the defendant was aware that the

programs would not remit the full amount billed. Id.; see United States v. Bertram, 900 F.3d 743,

752 (6th Cir. 2018) (“Under the guidelines, defendants can rebut the presumption that intended

loss is the amount billed with evidence that they never intended to receive that amount.”) In health

care cases, the amount paid should be used to calculate the loss amount, as it is widely known that

health care reimbursement are tied to fee schedules and medical codes and that billed amounts are

irrelevant. The government’s pervasive theme at trial was that the Defendants were savvy and

knew the money to be made in running their businesses. Thus, in calculating the Guidelines loss,

the actual amount paid by the insurance carriers should be used. Additionally, it is clear from the

testimony that Medicaid pays in accordance with a published fee schedule, and that no matter

what amount is billed to the program, Medicaid will only pay at or below the published fee

schedule. Therefore, the billed amounts are immaterial to the calculation of intended loss, and

paid amount instead should be used to calculate loss in this case.


                ii. Improper Extrapolation

       The government said it best in closing argument: “But the point is, we just gave examples.”

PAGEID # 2151. Based on sparse examples and very generalized testimony, the government asks

                                                 3
  Case: 2:17-cr-00146-ALM Doc #: 135 Filed: 10/15/19 Page: 4 of 10 PAGEID #: 2439




that all amounts billed for compound creams, counseling, and more, be counted for guidelines

loss. There is no sound basis for this conclusion.

        There is a correct way to conduct statistical sampling and extrapolation of loss in health

care billing cases, and the government did not do it in this case. The government publishes

guidance on how to perform statistical sampling and extrapolation. See, e.g., Chapter 8 of the

Medicare Program Integrity Manual. Yet the government did not follow its own guidance.

Defendant provided the Probation Officer and the government with an expert report of Frank

Cohen, who explains the way to perform a statistically valid sample and extrapolation. Exhibit C.

Without reiterating the contents of the report herein, it is evident that the government’s calculation

has no sound basis.


                    iii. Counseling

        The PSR identified $1,621,445.10 as the amount billed for fraudulent counseling claims,

and $1,101,808.71 as the amount paid. PSR, par. 26. However, Government’s Exhibit 301 shows

only the following for counseling claims.

Code    Procedure                        # of     Billed           Paid          First Service Last Service
                                         Claims

90791   Psychiatric Diagnostic Eval      955      $124,894.69      $99,427.36    12/18/2015   1/10/2017
90832   Psychotherapy w/Patient 30 Min   4        $253.48          $180.56       11/4/2016    12/12/2016
90833   Psychotherapy w/Patient w/E&M    69       $4,554.69        $2,087.25     8/11/2016    12/5/2016
        Srvcs 30 Min
90834   Psychotherapy w/Patient 45 Min   13       $1,138.28        $760.05       4/14/2016    1/21/2017

90836   Psychotherapy w/Patient w/E&M    24       $2,019.47        $1,175.58     4/9/2016     1/16/2017
        Srvcs 45 Min

90837   Psychotherapy w/Patient 60 Min   1018     $129,043.69      $84,248.92    2/19/2016    1/24/2017
90838   Psychotherapy w/Patient W/E&M    8682     $952,210.54      $661,307.26   12/26/2015   1/26/2017
        Srvcs 60 Min
90853   Group Psychotherapy              63       $3,789.43        $1,197.62     8/11/2016    11/11/2016
                                                  $1,217,904.27    $850,384.60
                                                  BILLED           PAID



                                                  4
 Case: 2:17-cr-00146-ALM Doc #: 135 Filed: 10/15/19 Page: 5 of 10 PAGEID #: 2440




The remaining codes in Government’s Exhibit 301 for urinalyses, office visits, etc. are plainly not

counseling services. If, for argument’s sake, we were to presume all counseling claims were

fraudulent, the starting point for loss can be calculated at no more than $850,384.60 (paid).

However, the government cannot prove all of this as loss. Right away, we can subtract the

$1,197.62 paid for group therapy since the government’s position is that group therapy was indeed

rendered. We can also subtract $99,427.36 paid for the initial diagnostic evaluation since the

record is void of evidence disputing these services. With those subtractions, the theoretical top-

end loss amount for counseling claims can be no more than $749,759.62.

       The PSR states two bases to justify the $1,621,445.10 loss amount for counseling: (1)

qualified supervising physicians needed to be present during sessions provided by CDCAs; and

(2) “since all sessions were provided in a group setting but billed as individual services, there is

no need for the Government to extrapolate the loss figures concerning these bills.” Addendum to

the Presentence Report p. 5, par. 1-2, emphasis added. The record does not support these

conclusions. First, as mentioned above, there was no analysis of the credentials of each and every

counselor rendering services during the relevant time period. Second, the government’s expert

testified that the supervision requirements would not have applied during the relevant time period:


       Q. Okay. And so, if the defendants were raided in September of 2016, it would be
       unfair to suggest that they weren't -- the counselors weren't being supervised in
       accordance with the regulation?

       A. So there would have still been a requirement of supervision, and that would
       have had to look like something. There would have been some documents of
       supervision. I haven't seen everything. But, as far as the requirements of once
       weekly supervision and the requirements of directly observed clinical work would
       not have applied.

       Q. And who would the supervisor be?

       A. It would have -- it would have been -- there is a number of credentials that could
       do that…



                                                 5
 Case: 2:17-cr-00146-ALM Doc #: 135 Filed: 10/15/19 Page: 6 of 10 PAGEID #: 2441




PAGEID # 932-33, emphasis added. Addendum to the Presentence Report p. 5, par. 1-2.

          Third, the evidentiary record shows divided testimony concerning patients’ experience

with counseling. Some witnesses testified that there was indeed individual counseling (e.g. Clients

4, 5, Milks). See, Exhibit B. Some testified that there was group counseling (e.g. Clients 1, 2, 4,

5, 13, 14, Notturniano, Milks, Perison). See, Exhibit B. Others testified that there was art therapy

(Clients 2, 4, 5, Milks). See, Exhibit B. In addition, the government did not identify or qualify

experts to testify about each counselor’s specific licensure and whether they were qualified under

the laws of the State of Ohio to render the services billed. No experts were identified or qualified

to testify about specific codes billed for counseling, the necessary components to bill one code

versus another, and why the codes billed on any specific dates of service were improperly used or

billed.

          Due to the government’s failure to identify specific fraudulent claims and improper

extrapolation, the loss amount for counseling must be calculated at $0.00.


                 iv. Compound Creams

          The PSR reflects a loss of $2,105,682.51 for compound creams. This is based on the

conclusion that 100% of claims billed under Drs. Oppong, Rivera, and “others” (whoever they

are), are fraudulent. There is a correct way to conduct statistical sampling and extrapolation of

loss in health care billing cases and the government did not do it in this case. Some of this guidance

is based on the Government’s own publications. See, e.g., Chapter 8 of the Medicare Program

Integrity Manual. Defendant provided the Probation Officer and the United States with an expert

report of Frank Cohen. Exhibit C. Without reiterating the contents of the report herein, it is evident

that the government’s calculation has no sound basis.

          The government may very well be able to demonstrate a few examples of incorrectly billed

services based upon the testimony of specific patients. As discussed in the Cohen report, the

                                                  6
 Case: 2:17-cr-00146-ALM Doc #: 135 Filed: 10/15/19 Page: 7 of 10 PAGEID #: 2442




cherry-picked sample of trial witnesses cannot serve as a valid statistical sample from which to

extrapolate a 100% loss. Moreover, there is no evidence in the record to demonstrate that claims

for compounds associated with Dr. Oppong and “Other Prescriber[s]” referenced in Government’s

Exhibit 300 were in any way fraudulent. Therefore, the theoretical top-end loss amount for

compound creams cannot, at the very most, exceed those associated with Dr. Rivera:

$1,312,026.06. Government’s Exhibit 300.


                  v. Loss: Conclusion

       Based on the foregoing, the government has not met its burden to prove a loss amount,

and instead arrived at an exorbitant figure based on scientifically unsound methodology. See,

Exhibit C. Even if the Court entertains the government’s argument that loss equates to 100% of

claims for counseling and compound creams- the theoretical top-end, pie-in-the-sky, 100% loss

amount can be no more than $749,759.62 paid for counseling claims and $1,312,026.06 paid for

compound creams, for a total loss of $2,061,785.68. (Cf. $3,727,127.61 billed as stated in PSR

par. 24). Gifty not concede this amount, but at the very least it takes the Guidelines loss to the

lower end of a 16-level increase, rather than an 18-level increase. U.S.S.G. §2B1.1; PSR par. 34.


       B.      Guideline Enhancements

             i.     Aggravating Role (PSR, par. 36-38.)


       An adjustment for aggravating role under § 3B1.1(a) is inappropriate. The organization

was not “otherwise extensive” § 3B1.1 cmt. n.3. The evidence shows that the employees and other

physicians thought that the services they themselves rendered were legitimate. Patients testified

that they received services and recovered from drug addiction. It is the billing aspect of the

operation that is alleged to be fraudulent. Defendants therefore did not use “the unknowing

services of many outsiders” and this adjustment does not apply.


                                                7
    Case: 2:17-cr-00146-ALM Doc #: 135 Filed: 10/15/19 Page: 8 of 10 PAGEID #: 2443




         Additionally, there is no testimony that Gifty directed anyone to falsely bill. Also, there is

no evidence that Defendants “kept all of the fruits of the crime.” Dr. Rivera kept money as did

others. The government’s own analyst from the FBI and his financial documents show that out of

the millions paid to H&W, a fraction went into Defendants’ pockets. Rent and other expenses

such as payroll were paid to run the businesses. The Presentence report itself shows that Gifty

does not have luxury items procured during the relevant time period.


              ii.   Position of Trust (PSR, par 39-41.)

         An adjustment for position of trust should not apply because § 3B1.3 states that "[t]his

adjustment may not be employed if an abuse of trust ... is included in the base offense level or

specific offense characteristic." U.S.S.G. § 3B1.3. It was only by virtue of Defendant’s position

as owner of a Medicaid provider that she was able to commit the base offense of health care fraud

in the first place. An enhancement over the base offense is therefore inappropriate. 18 U.S.C. §

3553 factors justify a variance.

     The court shall impose a sentence sufficient, but not greater than necessary, to comply with

the purposes set forth in 18 U.S.C. § 3553 and in doing so should consider the following:


•    18 U.S.C. § 3553(1): the nature and circumstances of the offense and the history and
     characteristics of the defendant.


     Darrell was raised in a single-parent household where his mother worked to provide for him

while his father was in prison. Darrell received several degrees, including a Doctor of Pharmacy,

from the Ohio State University, and has no criminal history. The attached letters of support

provide further insight into Darrell’s character. Collectively Attached Exhibit A. Currently, Gifty

Kusi has two young children- a son who is approximately 2 years old, and a baby girl, born in

early summer 2019. By virtue of her conviction and sentence (if it exceeds 1 year) Gifty will be

deported. If Gifty is deported and her husband Darrell serves 120 months (as recommended in the

                                                   8
    Case: 2:17-cr-00146-ALM Doc #: 135 Filed: 10/15/19 Page: 9 of 10 PAGEID #: 2444




PSR), these children will have no parents in their lives for the next decade. She has NO criminal

history.

     This is a financial crime and it is likely that Darrell and Gifty’s assets will satisfy any order of

restitution, thereby making the government whole. The full payment of restitution and minimal

period of incarceration will be a sufficient sentence in this matter.

•    18 U.S.C. § 3553(2): the need for the sentence imposed—
        (A) to reflect the seriousness of the offense, to promote respect for the law, and to provide
            just punishment for the offense;
        (B) to afford adequate deterrence to criminal conduct;
        (C) to protect the public from further crimes of the defendant.

      Deterrence and public protection will happen by operation of law and need not be enhanced

by this Court’s sentence. Under 42 U.S.C. §1320a-7(a)(3), Gifty will be excluded from

participation in federal health care programs for a minimum of 5 years.


         The effect of an exclusion is that no payment will be made by any Federal health
         care program for any items or services furnished, ordered or prescribed by an
         excluded individual or entity. This payment prohibition applies to the excluded
         person, anyone who employs or contracts with the excluded person, any hospital
         or other provider for which the excluded person provides services, and anyone else.
         The exclusion applies regardless of who submits the claims and applies to all
         administrative and management services furnished by the excluded person.


U.S. Department of Health and Human Services Office of the Inspector General, Exclusions FAQ,

https://oig.hhs.gov/faqs/exclusions-faq.asp (last visited October 10, 2019). Moreover, Gifty’s

pharmacy license has been suspended by the State of Ohio.


•    18 U.S.C. § 3553(3): the kinds of sentences available.

     The court is permitted to pronounce a sentence anywhere from probation to the statutory

maximum. Booker, at 226. See also, PSR, par. 84-91. If this Court’s guideline calculation aligns

with that shown in the PSR, Defendant requests a variance from the draconian Guidelines range.




                                                    9
Case: 2:17-cr-00146-ALM Doc #: 135 Filed: 10/15/19 Page: 10 of 10 PAGEID #: 2445




                                           Respectfully submitted,

                                           /s/ J. Anthony Rich

                                           J. Anthony Rich (0066295)
                                           Counsel for Defendant
                                           The City Center
                                           300 Broadway, Suite 101-B
                                           Lorain, OH 44052
                                           440.245.2274
                                           440.244.0811 fax
                                           anthony@janthonyrich.com


                               CERTIFICATE OF SERVICE

       A copy of the foregoing was delivered via e-mail this 15th day of October 2019 to the
United States Attorney’s Office.

                                           /J. Anthony Rich/
                                           ___________________________________
                                           J. Anthony Rich (0066295)
                                           Counsel for Defendant




                                             10
